Citation Nr: 1642279	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-19 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral leg disability, manifested by numbness, associated with the low back disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his partner


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active duty service from August 1974 to August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his partner, L.G., provided testimony at a December 2014 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.
 
In November 2015, the Board remanded this case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  Symptoms of a back disability were not continuous or recurrent in service or since service separation; arthritis did not manifest to a compensable degree during or within one year of active service; and there is no medical nexus between the current back disability and active service.

2.  Symptoms of a bilateral leg disability were not continuous or recurrent in service or since service separation; and there is no medical nexus between the current bilateral leg disability and active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a bilateral leg disability manifested by numbness are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the evidence of record demonstrates a current diagnosis of arthritis.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with arthritis within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as arthritis, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).       

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he injured his tailbone during active service, and that his current back disability is related to the in-service injury.  Specifically, he states that he injured his "tailbone area" on two occasions during active service.  First, in 1977 or 1978, he states that he fell out of a P-3 aircraft, about 10 to 15 feet, and landed on his tailbone.  Next, he injured his "lower tailbone area" during a fire drill while going down stairs.  Moreover, he contends that his bilateral leg numbness is related to the back disability and that symptoms of bilateral leg numbness began concurrently with the in-service back injury.  See VA Form 21-4138, Statement in Support of Claim, dated January 30, 2012.   

Reviewing the most relevant evidence of record, service treatment records show that, in January 1977, he reported leg numbness for three years.  There is no further information from that treatment note.  The Veteran states that the note should state "three hours" instead of "three years," and that the leg numbness followed his first back injury.  However, the treatment note does not indicate any report of back pain or of a back injury.  Moreover, service treatment records are silent as to any further complaints of leg numbness.    

In February 1978, the Veteran complained of back pain preceding flu-like symptoms.  He had full range of motion but with discomfort.  He also had tenderness to palpation from C6 to L4.  The diagnosis was myalgia, which is simply muscle pain.  Again, the remainder of the service treatment records are silent as to any further complaints of back pain.  

No back symptoms or diagnoses were noted on the July 1979 separation examination report.  Clinical evaluations of the spine and lower extremities were marked normal, providing highly probative evidence against a finding of continuous or recurrent back pain or leg numbness during active service.   

Following separation from service in August 1979, the evidence of record shows that the Veteran reported low back pain of two weeks' duration in December 1980, slightly more than one year after service separation.  Notably, he denied any trauma.  Straight leg raising was negative and sensation was normal.  He was diagnosed with a back strain.  

In April 1981, the Veteran sought treatment for numbness in the left thigh and lower leg of several months' duration.  Motor, sensory, and reflex examinations were all within normal limits.  The doctor stated that it was probably recurrent symptoms of peripheral nerve compression, or rule out nerve root compression.

There is no documentation of treatment for low back pain again until January 1991, when the Veteran reported low back pain accompanied by flu-like symptoms, and the doctor diagnosed an upper respiratory infection.  No diagnosis with regard to the back was made, nor was any treatment for the back rendered or prescribed.  

In January 1994, he reported twelve hours of left leg pain, numbness, and a burning sensation.  He denied injury, but stated he was on his feet all day.  The pain was greater when sitting.  He denied back pain.  Straight leg raising was negative.  Sensation was intact to light touch.  The diagnosis was possible degenerative joint disease at the left hip secondary to increased weight.  The leg numbness was not addressed in the diagnosis section of the treatment note.

In November 1998, the Veteran sought treatment for four to five months of left thigh numbness and intermittent right leg numbness.  The note is somewhat illegible, but it appears as if the diagnosis was back pain.

In December 2001, the Veteran reported back pain and was diagnosed with myositis.  He denied any trauma.

In November 2003, the Veteran sought treatment for low back pain.  It was noted that he rode bikes and hit a pothole three weeks prior.  There was no radiation of the back pain.  An x-ray series showed mild degenerative changes of the lumbar spine.  He was diagnosed with a low back strain secondary to injury.

The Veteran was afforded a VA examination in December 2011.  The examiner diagnosed degenerative disc disease of the lumbar spine and neuritis of the bilateral lower extremities without conclusive evidence of a radiculopathy.  The examiner provided a negative nexus opinion, reasoning that there was only one notation of back pain during service which appeared to be an acute episode which resolved without complication, and examination of the spine and neurologic examination were normal at separation.  The examiner further noted the complaint of back pain in 1980 attributed to a strain, which again appeared acute, without history of trauma.  Further, the VA examiner stated there was no documentation of back problems again until 2003, when he was noted to have mild degenerative disc disease of the lumbar spine and onset of low back pain since hitting a pothole on a motorcycle.  Thus, the examiner concluded that there was no evidence of a chronic back condition related to service, but that it appeared, most likely, to be related to the motorcycle injury that occurred decades after service.  

As noted above, the Board remanded this case in November 2015, and an addendum opinion was obtained from the December 2011 VA examiner in December 2015, as it appeared the examiner did not consider multiple references to back pain and/or leg numbness in the Veteran's private treatment records between the 1980 and 2003 visits referenced in the 2011 opinion.  In the December 2015 report, the VA examiner opined that, first, if an acute radicular injury such as a herniated disc had occurred during active service, radicular symptoms would have persisted during active service, and this was not documented in the service treatment records or post-service treatment records.  Next, the VA examiner noted that the Veteran and his family members had referenced injuries to the tailbone during active service.  While no tailbone injury is documented in the service treatment records, the examiner stated that, even if such an injury had occurred, it did not cause any chronic condition of the coccyx/tailbone, as noted in the service treatment records and post-service medical records.  For instance, the examiner noted that the x-ray study in 2003 showed no changes in the coccyx.  Moreover, a coccyx injury would not be expected to cause or progress to a lumbar strain intermittently post-service or to produce a degenerative disc disease with radiculopathy many years post-injury as the injury severity was such that it did not cause any x-ray changes of the coccyx post-service or require any medical follow-up in service.  

In February 2015, the Veteran's private physician, Dr. B., wrote a letter stating that he had treated the Veteran since 2012 for low back and lower extremity pain, and that it was his opinion that, more likely than not, the disc and radicular symptoms were caused by a fall in 1977 versus a more recent accident in light of the long-standing history of back complaints.  The doctor noted that he reviewed the Veteran's "history of medical records" dating back to 1977 which demonstrated low back and left lower extremity numbness and leg pain for many years.  It is unclear from this letter whether the doctor had access to the actual medical records or merely the list of medical treatment the Veteran recorded and submitted for association with the claims file.   

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the competent evidence demonstrates no relationship between the Veteran's current back or bilateral leg disability and his military service, including no credible evidence of continuous or recurrent symptoms of a back or bilateral leg disability during active service, continuous or recurrent symptomatology of the back or bilateral leg disability following service separation, or competent medical evidence establishing a link between the current back or bilateral leg disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the back and bilateral leg disabilities, and outweighs the Veteran's more recent contentions regarding in-service continuous or recurrent symptoms and continuous or recurrent post-service symptoms.

First, service treatment records show temporary and separate single episodes of back pain and leg numbness that resolved prior to separation, and the preponderance of the evidence demonstrates that the Veteran did not have continuous or recurrent symptoms of either a back or leg disability during active service.  

Next, the preponderance of the evidence demonstrates that arthritis did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  Indeed, the evidence does not demonstrate a diagnosis of back arthritis until 2003, when an x-ray study showed mild degenerative changes.  For these reasons, the Board finds that arthritis did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a back or bilateral leg disability have not been continuous or recurrent since separation from active service in August 1979.  As noted above, the July 1979 separation examination report is silent as to any symptoms of a back or bilateral leg disability.  

The Board acknowledges the Veteran's statement that he sought treatment for back pain and/or leg numbness on a number of occasions following separation from active service, and this is corroborated by his treatment records, as outlined above.  However, notably, the records appear to demonstrate that each episode of back pain was acute and resolved quickly (until 2003 following the pothole incident, when treatment notes indicate at least five weeks of back pain), and, moreover, the location of the pain appears to be in the lumbar spine as opposed to the tailbone area to which the Veteran reports injury during active service.     

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for a back or bilateral leg disability for more than one year after service separation is one factor that tends to weigh against a finding of continuous or recurrent symptoms of a back or bilateral leg disability after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of back and bilateral leg disabilities have not been continuous or recurrent since service separation includes the histories of duration of symptoms provided by the Veteran when seeking treatment.  Namely, he did not date his symptoms back to service, providing highly probative evidence against his current claim of continuous or recurrent symptoms of back and bilateral leg disabilities since active service, as it is expected he would provide an accurate history for the purpose of receiving the best treatment.  

For instance, as noted above, in December 1980, he reported back pain of two weeks' duration.  In April 1981, he reported leg numbness for several months.  In December 1992, he again reported leg numbness for only several months.  In January 1994, he reported leg pain for twelve hours.  In November 1998, he reported four to five months of leg numbness.  Finally, with the exception of November 2003, he denied injury or trauma at each visit, again providing highly probative evidence against continuous or recurrent symptoms since the in-service tailbone injury.    

With regard to the Veteran's recent assertions made in the context of the current disability claim of continuous or recurrent back and bilateral leg disability symptoms since service (and those of his sisters and father), the Board finds that, while the Veteran is competent to report the onset of symptoms of back and bilateral leg disabilities, these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of continuous or recurrent symptoms of back and bilateral leg disabilities after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the July 1979 separation examination report, which demonstrate that the single but separate complaints of back pain and leg numbness resolved prior to service separation; the post-service treatment notes indicating that the Veteran did not date his symptoms back to active service, as outlined in detail above; and the lack of any documentation of reports or treatment for a back disability until 1980 and a leg disability until 1981, more than one year after service separation.

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent symptomatology of a back or bilateral leg disability since service so as to warrant a grant of service connection. 

Finally, the Board finds that the weight of the competent medical evidence weighs against a finding of a medical nexus between the current back and bilateral leg disabilities and active service.  

In this regard, the Board finds that the 2011 and 2015 VA nexus opinions (discussed above) are the most probative evidence of record and has afforded greater weight to those opinions than to the 2015 opinion of the private physician.  These VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The 2011 VA examiner interviewed and examined the Veteran, and was informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions in both the 2011 and 2015 reports.  

By contrast, there is no indication that the private physician had access to the Veteran's claims file, and, in particular, to his service treatment records.  Moreover, the private physician did not provide an explanation as to how a tailbone injury would produce a lumbar spine disability, or address the lack of continuous symptoms in service or following service separation.  

For these reasons, the opinions of the VA examiner have been afforded greater weight than that of the private physician in reaching the conclusion that there is no medical nexus between the back and bilateral leg disabilities and active service.

The Board acknowledges the Veteran's belief that his current disabilities are related to active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a September 2011 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration records, VA examination reports, and the Veteran's statements, including his testimony at the December 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

As noted above, a VA examination and opinion were obtained in 2011 and 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion was predicated on an interview and examination of the Veteran as well as a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  The 2015 examination report corrects the error of the 2011 report by addressing the distinction between the claimed in-service tailbone injury and the post-service records documenting lumbar pain, thereby satisfying the November 2015 remand directives of the Board.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disability.  

Service connection for a bilateral leg disability, manifested by numbness, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


